Citation Nr: 0117199	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-31 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease, status post vagotomy with pyeloplasty, irritable 
colon syndrome, currently rated 30 percent disabling. 

2.  Entitlement to an increased rating for left shoulder 
impingement, currently rated 20 percent disabling.  

3.  Entitlement to temporary total disability ratings for 
periods of convalescence following left ulnar nerve surgery 
in May 1991, December 1992 and July 1996.  

4.  Entitlement to total disability compensation based on 
individual unemployability (TDIU) due to service-connected 
disability.  

5.  Entitlement to service connection for a left ulnar nerve 
disability.  

REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to August 1976, 
and from April 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, denying increased 
ratings for duodenal ulcer and left shoulder impingement 
disabilities, denying convalescent ratings, denying a TDIU, 
and denying service connection for a left ulnar nerve 
disability.  

The Board notes that the veteran's May 1999 claim of 
entitlement to major depression as secondary to his service-
connected ulcer or left shoulder disabilities was found to be 
not well grounded by the RO in its July 2000 rating decision.  
That determination was not appealed so the Board has no 
jurisdiction to afford it appellate consideration; that 
matter is, however, referred to the RO for readjudication in 
light of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and VA O.G.C. Prec. Op. 
No. 3-2001 (January 22, 2001).  


REMAND

The veteran was most recently afforded a VA Compensation and 
Pension gastrointestinal examination in December 1998.  Since 
that examination the veteran underwent extensive testing and 
treatment at VA medical facilities, and it appears a current 
VA Compensation and Pension examination should be obtained.  

The claims folder contains an April 1997 notice of a 
favorable decision regarding the veteran's claim for 
disability benefits made by the Social Security 
Administration; however, the record does not reflect that 
copies of documents, particularly medical records that might 
be relevant to the veteran's claim for VA disability 
benefits, have been requested.  Attempts should be made to 
obtain such records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

VA treatment records include a record dated in April 199[8] 
that contains a diagnosis of syringomyelia, which the veteran 
asserted in a VA Form 21-4138, Statement in Support of Claim, 
dated in May 1999, is the result of his service-connected 
left shoulder impingement, and that the syringomyelia 
rendered him unemployable.  To date there is no medical 
opinion addressing which of the veteran's complaints are 
attributable to his service-connected left shoulder 
impingement versus the syringomyelia, whether there is a 
causal connection between the two conditions, or if not 
whether the left shoulder impingement has aggravated the 
syringomyelia.  Additional development and adjudication is 
required with regard to that matter.  

With regard to the veteran's claims seeking to establish 
entitlement to convalescent ratings following surgeries 
performed by VA, such benefits are available when the 
treatment administered was for a service-connected 
disability, and when other conditions are met.  38 C.F.R. 
§ 4.30.  The Board notes that in an April 1991 rating 
decision a convalescent rating was granted for the period 
following the veteran's February 1991 surgery, and a VA Form 
21-8947, Compensation and Pension Award, dated in May 1991, 
reflects the veteran was awarded temporary total benefits for 
the month of March 1991.  Accordingly, the only periods for 
which convalescent ratings are for consideration are those 
following the May 10, 1991, December 11, 1992, and July 12, 
1996, surgeries.  To date the claims have been denied because 
the disability for which the treatment was administered and 
for which the convalescence was required was deemed to be a 
nonservice-connected disability:  as noted in the January 
1996 rating decision, the medical records reflect the 
surgeries in question were left ulnar nerve neurolyses.  The 
veteran was advised of the determination that the ulnar nerve 
disability was neither part of the left shoulder disability 
nor a separate disability, and his Notice of Disagreement was 
received in April 1996.  He was furnished a Statement of the 
Case in June 1996 in which the claim of entitlement to a 
service connection for a left ulnar nerve disability was not 
identified as a separate issue, but in which the RO explained 
that disability was not found to be service-connected, 
whether as part of the veteran's left shoulder impingement or 
as a separate disability.  The veteran contended in a VA Form 
21-4138, Statement in Support of Claim, dated in August 1996, 
that the surgeries in question were required to treat his 
service-connected left shoulder impingement.  The Board finds 
that a claim of entitlement to service connection for a left 
ulnar nerve disability has been raised, denied and appealed, 
and should be identified as a separate claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board finds the claims for TDIU and for increased ratings 
and service connection for a left ulnar nerve disability are 
inextricably intertwined.  Therefore, it will defer action on 
the TDIU claim until those claims are resolved.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left shoulder 
impingement, duodenal ulcer disease, 
syringomyelia, or a left ulnar nerve 
disability since records were last 
obtained, including but not limited to 
Florida Hospital from October to November 
2000.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's 1997 award 
of Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim.

4.  The veteran should be afforded a VA 
Compensation and Pension examination by 
the appropriate specialists to identify 
the symptoms and manifestations of the 
veteran's service-connected left shoulder 
impingement, duodenal ulcer disease, as 
well as his syringomyelia and left ulnar 
nerve disability.  Among the information 
obtained during the examinations should 
be evidence of any inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance, to include 
evidence of functional loss, weakness, 
limitation of motion, and whether a part 
becomes painful on use and if so what 
type of use would cause pain, 
considerations of less movement than 
normal, more movement than normal, 
weakened movement, excess fatigability, 
incoordination, or pain on movement, 
swelling, deformity or atrophy of disuse 
or instability.  The claims folder must 
be made available to the examiners for 
review before the examination.  The 
appropriate examiners should also address 
whether it is possible, in this veteran's 
case, to separate the symptoms and 
manifestations of the left shoulder 
impingement from syringomyelia and any 
left ulnar nerve disability found to be 
present; if it is possible to do so, the 
report should clearly describe which 
symptoms are attributed to which 
disability.  If it is not possible to 
delineate which symptoms are attributable 
to which disability, the examiners should 
so state.  In addition, the appropriate 
examiners should be asked to opine as to 
the etiology of the syringomyelia and 
left ulnar nerve disability:  in 
particular, the examiners should address 
whether it is at least as likely as not 
that those disabilities were incurred in 
or aggravated by service on active duty.  
If not, they should be asked to address 
whether a service-connected disability 
caused or aggravated the syringomyelia or 
left ulnar nerve disability.  All 
findings must be reported in detail, and 
a complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  The veteran should be afforded a VA 
gastrointestinal examination to identify 
the symptoms and manifestations of 
disability attributable to his duodenal 
ulcer disease, status post vagotomy with 
pyeloplasty, irritable colon syndrome.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should address 
whether the veteran experiences 
demonstrably confirmative post-operative 
complications of stricture or continuing 
gastric retention; whether he experiences 
symptoms comparable to severe duodenal 
ulcer disease with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health; or moderately 
severe duodenal ulcer disease which is 
less than severe but with impairment of 
health manifested by anemia and weight 
loss, or recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year.  The examiner should opine as to 
which diagnostic code found in section 
4.114 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, reflects 
the predominant disability picture of the 
veteran's digestive system.  All findings 
must be reported in detail, and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law, regulations 
and rating criteria considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

